Order, Supreme *406Court, New York County (Patricia Nunez, J.), entered on or about November 18, 2010, which adjudicated defendant a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court providently exercised its discretion in declining to grant a downward departure to level two (see People v Cintron, 12 NY3d 60, 70 [2009], cert denied sub nom. Knox v New York, 558 US 1011 [2009]; People v Johnson, 11 NY3d 416, 418, 421 [2008]). Neither defendant’s age (late 40s) nor any of the other factors cited by defendant warranted a downward departure, given the seriousness of his sex offenses against seven different victims, including offenses against a child (see e.g. People v Thomas, 105 AD3d 640 [1st Dept 2013], lv denied 21 NY3d 863 [2013]; People v Ward, 83 AD3d 561 [1st Dept 2011], lv denied 17 NY3d 707 [2011]). Concur — Mazzarelli, J.P, Acosta, Saxe and Moskowitz, JJ.